

116 HR 5107 IH: Serious Noise Reduction Efforts Act of 2019
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5107IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Ms. Speier (for herself, Ms. Eshoo, Mr. Panetta, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to establish a program at San Francisco International
			 Airport for purposes of soundproofing residential buildings in surrounding
			 communities.
	
 1.Short titleThis Act may be cited as the Serious Noise Reduction Efforts Act of 2019 or the SNORE Act of 2019. 2.Program for noise mitigation near San Francisco International Airport (a)Residential noise mitigation near San Francisco International AirportSection 47504 of title 49, United States Code, is amended—
 (1)in subsection (a)(2)— (A)in subparagraph (D) by striking and at the end;
 (B)in subparagraph (E) by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (F)installing residential noise dampening windows, residential noise insulation, and other residential improvements to reduce or to mitigate the noise impacts of the operation of San Francisco International Airport.; 
 (2)in subsection (c)(2)— (A)in subparagraph (E) by striking and at the end;
 (B)in subparagraph (F) by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (G)for a program of residential noise mitigation and soundproofing for residential buildings near San Francisco International Airport.; and 
 (3)by adding at the end the following:  (f)Residential noise mitigation near San Francisco International Airport (1)Program requirementsNotwithstanding any other provision of law, the Secretary shall approve, and may incur obligations for, a program submitted under subsection (a) that requires the expenditure of funds made available under section 48103 for mitigation of aircraft noise less than 65 DNL if—
 (A)such program is submitted and operated by San Francisco International Airport; and (B)in any 2 consecutive or nonconsecutive months in a fiscal year, a total of 10 or more measurements of 75 dBA or greater (on a noise monitor operated or approved by San Francisco International Airport) are taken within a single city or county between the hours of 10 p.m. and 7 a.m. due to San Francisco International Airport operations, including aircraft arriving or departing the airport.
 (2)Program contentsThe program described in paragraph (1) shall propose to soundproof at least 200 residential buildings per fiscal year. Residential buildings proposed for aircraft noise mitigation shall be within any noise-affected location and the noise mitigation may be performed on a residence whether or not it is within the 65 DNL contour.
							(3)Funding
 (A)Eligible fundsThe San Francisco International Airport may use Federal funds, revenue from passenger facility charges authorized under section 40117, and other revenue generated by the airport to carry out activities under the program without regard to any restrictions on the use of such funds under sections 40177 and 47133.
 (B)Remittance of fundsAs a condition of approval of any Federal grants awarded to San Francisco International Airport after fiscal year 2021, the Airport shall agree that in any fiscal year in which a program is submitted by San Francisco International Airport under paragraph (1) that does not propose noise mitigation of 200 or more homes, the Airport shall remit to each noise-affected location an amount equal to 10 times the amount of funding provided to the noise-affected location under the Community Development Block Grant Program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) for the previous fiscal year.
 (C)Use of remitted fundsAn airport disbursing funds to a city or county under this program shall obtain written assurance from the city or county that the funds shall be expended for purposes of noise mitigation and that the funds shall be spent not later than 2 fiscal years after the disbursement of funds to the city or county.
 (4)DefinitionsIn this subsection: (A)Noise-affected locationThe term noise-affected location means any city or county in which ten or more measurements described in paragraph (1)(B) were taken during the previous fiscal year.
 (B)Noise mitigationThe term noise mitigation means soundproofing and noise dampening, including the installation of noise dampening windows, residential noise insulation, and other residential improvements that reduce the impact of noise.
 (C)Residential buildingThe term residential building means a single family housing unit or a multifamily housing unit.. (b)Revenue diversion exceptionSection 47107 of title 49, United States Code, is amended—
 (1)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and (2)by inserting after paragraph (2) the following:
					
 (3)Revenue diversion exceptionThe use of revenue generated by San Francisco International Airport shall not be considered a diversion as set forth in this or any other section if such revenue is used for purposes of conducting a program of residential noise mitigation as described in section 47504(f)..
				